 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 6
     RANDALL MARQUISE EMBRY,                          CASE NO. C14-5360 BHS
 7
                             Petitioner,              ORDER ADOPTING REPORT
 8          v.                                        AND RECOMMENDATION

 9   STEPHEN SINCLAIR,

10                           Respondent.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 61.

14          Petitioner Randall Marquise Embry filed a petition for writ of habeas corpus

15   under 28 U.S.C. § 2254, challenging the legality of his convictions for the crimes of

16   attempted murder in the first degree with a firearm enhancement, unlawful possession of

17   a firearm in the first degree, and conspiracy to commit murder in the first degree. See

18   Dkt. 9. On December 29, 2020, Judge Fricke issued the instant R&R and recommended

19   that Embry’s petition be dismissed. Dkt. 61.

20          On January 28, 2021, Embry objected to the R&R and requested an extension of

21   time to file a proper objection as he had been unable able to access the prison’s law

22   library due to the prison’s COVID-19 safety protocols. Dkt. 62. On March 1, 2021, the


     ORDER - 1
 1   Court granted him a 60-day extension to file either supplemental objections or a renewed

 2   motion for an extension of time if the library was still closed. Id. at 2. Embry has not filed

 3   objections nor a renewed motion for an extension of time. In the absence of specific

 4   objections, the Court considers the R&R unopposed.

 5          The Court having considered the R&R and the remaining record, and no

 6   objections having been filed, does hereby find and order as follows:

 7          (1)    The R&R is ADOPTED;

 8          (2)    Petitioner Randall Embry’s petition for habeas corpus (Dkt. 9) is DENIED

 9                 and DISMISSED with prejudice;

10          (3)    A certificate of appealability is DENIED;

11          (4)    The Clerk is directed to send copies of this Order to Petitioner, to

12                 Magistrate Judge Theresa L. Fricke and to any other party that has appeared

13                 in this action; and

14          (4)    This case is closed.

15          Dated this 25th day of May, 2021.

16

17

18
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 2
